40724 Ed.12-90 Printed in U.S.A. INSURED COPY Page 1 DELIVERY INVOICE Company: ST PAUL FIRE & MARINE INSURANCE COMPANY INSURED ALLIED ASSET ADVISORS FUNDS Policy Inception/Effective Date: 06/28/08 615 E. MICHIGAN STREET Transaction Type: Agency Number: 1900054 RENEWAL MILWAUKEE WI 53202 Transaction number: 02 Processing date: 07/10/2008 Policy Number: 490PB1956 AGENT ATTN: JOELLE MANN HILB ROGAL & HOBBS HUNT VALLEY, MD 21030 Policy Description Amount Surtax/ Number Surcharge 490PB1956 FI-Bond $2,975 The hard copy of the bond issued by the Underwriter will be referenced in the event of a loss 40724 Ed.12-90 Printed in U.S.A. INSURED COPY Page 2 The hard copy of the bond issued by the Underwriter will be referenced in the event of a loss ND044 Rev. 1-08 Page 1 of 1 IMPORTANT NOTICE - INDEPENDENT AGENT AND BROKER COMPENSATION NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL. For information about how Travelers compensates independent agents and brokers, please visit www.travelers.com, call our toll-free telephone number, 1-866-904-8348, or you may request a written copy from Marketing at One Tower Square, 2GSA, Hartford, CT 06183. The hard copy of the bond issued by the Underwriter will be referenced in the event of a loss ND059 Ed. 11-06 -1 2006 The St. Paul Travelers Companies, Inc. All Rights Reserved HOW TO REPORT LOSSES, CLAIMS, OR POTENTIAL CLAIMS TO TRAVELERS Reporting new losses, claims, or potential claims promptly can be critical.
